DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more game instances” (line 3) and “the game instances” (lines 3-4).  Consistent usage of the number of claim elements (e.g., “one or more”) should remain consistent throughout unless the number of claim elements changes.  When initially referring to “one or more game instances”, followed by “the game instances”, it is unclear whether the number of game instances has changed from “one or more” to only a plurality or whether a new claim limitation is being recited.  Dependent claims 2-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “the game” (lines 4-5).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “remove at least a portion of the win amount satisfying the one or more funds quarantine criteria from access by one or more wallets associated with a user account” (lines 7-8) and “store the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account” (lines 9-10).  The at least a portion of the win amount is removed from access by “one or more wallets”, yet the quarantined fund amount is stored in a “quarantine wallet” associated with the user account.  It is not clear if the “one or more wallets” includes the “quarantine wallet” or not.  Dependent claims 2-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “a quarantined fund amount” (lines 9-10) and “the quarantined funds amount” (lines 11 and 12).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claims 2-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 6 recites “the funds quarantine criteria” (line 1-2).  Claim 1, upon which claim 6 depends, recites “one or more funds quarantine criteria” (line 6) and “the one or more funds quarantine criteria” (lines 7-8).  Consistent usage of the number of claim elements (e.g., “one or more”) should remain consistent throughout unless the number of claim elements changes.  When initially referring to “one or more funds quarantine criteria”, followed by “the funds quarantine criteria”, it is unclear whether the number of game instances has changed from “one or more” to only a plurality or whether a new claim limitation is being recited.  Claim 18 recites similar language and is similarly rejected.  Appropriate correction is required.
Claim 8 recites “a transfer” (line 2).  Claim 1, upon which claim 8 depends, recites “a transfer” (line 2).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a transfer” a second time makes it unclear whether the two instances of “a transfer” refer to the same claim element or different claim elements.  Claims 13-15 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 18 recites “a user account” (line 2).  Claim 1, upon which claim 18 depends, recites “a user account” (line 2).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a user account” a second time makes it unclear whether the two instances of “a user account” refer to the same claim element or different claim elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1: Claim 1 recites a non-transitory computer-readable medium (i.e., a manufacture) and thus falls within a statutory category of invention
Step 2a, prong 1: Claim 1 recites the limitations
monitor one or more game instances executed on a gaming device, wherein the game instances involve wagering funds and a win amount that results from play of the game (mental process);
determine the win amount satisfies one or more funds quarantine criteria (mental process);
remove at least a portion of the win amount satisfying the one or more funds quarantine criteria from access by one or more wallets associated with a user account (fundamental economic practice);
store the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account (fundamental economic practice);
set a release time for the quarantined funds amount in the quarantine wallet (mental process); and
perform a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time (fundamental economic practice).
Under the broadest reasonable interpretation, these limitations fall into the “certain methods of organizing human activity” (fundamental economic practices or principles) and “mental process” groupings of abstract ideas.  Monitoring activity, determining whether a win amount satisfies a criteria, and setting a release time are all activities that can be accomplished in the human mind.  Removing a portion of a win amount, storing the removed portion in a quarantine account, and transferring funds to one or more wallets involve the transfer of economic value.  
Thus, the claim is directed to an abstract idea. 
Step 2a, prong 2: Claim 1 recites the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:  at least one processor, a gaming device, a mobile device, wireless network, a player marketing module, external mobile wallet provider, external wallet provider, third party payment provider.
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception and generally linking the judicial exception to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2b: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use, namely, that the funds are won in a wagering game. The same analysis applies here in step 2B and does not provide an inventive concept.
For the limitations that were considered insignificant extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and are determined to be well-understood, routine, conventional activity per the evidence provided below:
at least one processor (Vagner, US 2015/0302482 A1, a general computer can include a memory, a processor, input/out components, and other components that are common for general computers, all of which are well known in the art [0099]), 
a gaming device (Parham, US 6,626,758 B1, conventional gaming devices for awarding payouts when a wager is taken at a casino for example, are well known [C1:15-21]), 
a mobile device (Midholt, US 9,921,658 B2, mobile electronic devices, such as mobile phones, tablets, etc., have become increasingly widespread [C1:16-28]), 
wireless network (Jaqua et al., US 2012/0052931 A1, wired or wireless networks as are well known in the art [0122]),
a player marketing module (Ellis, US 2015/0050989 A1, the EGM 1 also includes a player tracking and marketing means 9 having a reading device (e.g. a card scanner for reading a smart card or other form of portable storage medium capable of being read by the card scanner) which communicates with a remote server for providing player tracking and loyalty type functions, as is well understood in the art [0039]),
external mobile wallet provider, external wallet provider, third party payment provider (Rosenberger, US 8,682,790 B1, it is very important to note that these electronic transfers occur purely on the account level of the end user's account, which is maintained by an account provider comprising a financial institution, which is well known in the art [C5:8-22]).
For these reasons, there is no inventive concept.  The claims are not patent eligible.  Even when viewed as a whole, nothing in the claims adds significantly more to the abstract idea.

Prior Art
There are currently no prior art rejections against claims 1-20.
The closes prior art or record includes Higgins et al., US 2019/0043306 A1 (hereinafter Higgins), Paulsen et al., US 2010/0106611 A1 (hereinafter Paulsen), Donald et al., US 2003/0022719 A1 (hereinafter Donald), and Walker et al., US 2006/0211493 A1 (hereinafter Walker).
Higgins discloses tracking the sources of various funds transferred into the system as such funds are transferred between various system components (Higgins [0013]).  In these embodiments, when funds are transferred into the system from a funding source, the system tracks the identity of the source where such funds originated. Moreover, as the funds are transferred from one account of one system component to another account of another system component, the system continues to track the identity of the source of such transferred funds (Higgins [0013]).  This tracking provides that the source of funds is identified or otherwise referenced in the various system transactions and intra-system transfers which occur in association with the various movements of the funds (Higgins [0013]).  As such, to account for at least the different funding sources which contribute to zero, one or more cashless wagering accounts and zero, one or more gaming establishment retail accounts accessible by a player, the system tracks the funding source of any funds transferred into the system (Higgins [0013]).  Moreover, to account for the regulatory need to ensure that funds transferred into a cashless wagering system from one funding source are transferred out of the cashless wagering system to the same funding source from which such funds were obtained, for different movements of funds between the different system components, the system tracks the funding source in association with such fund movements (Higgins [0013]).  This tracking of funds into the system and within the system by funding source provides that upon an account cashout event, the system can transfer funds from the various system accounts back to the corresponding funding source from which the funds were initially received (Higgins [0013]).  Such a configuration provides that despite the utilization of multiple different or separate funding sources to establish the balance of one or more accounts within the system, the system disclosed herein tracks the funds associated with such multiple funding sources to comply with the various regulations which govern the use of such accounts (Higgins [0013]).  By associating the funding source with each amount of funds of each of the accounts or balances maintained by the different components of the system, upon a request to transfer an amount of funds to an external account associated with the player, the system complies with various regulations which limit the amount that can be transferred back to a given funding source (Higgins [0065]).  Higgins fails to disclose determine whether a win amount satisfies one or more funds quarantine criteria, removing at least a portion of the win amount satisfying the one or more funds quarantine criteria from access by one or more wallets associated with a user account, storing the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account, setting a release time for the quarantined funds amount in the quarantine wallet, and performing a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time.
Paulsen discloses a system for monitoring a compulsive spending behavior of a customer (Paulsen [0015]).  The system includes a processor and a memory, and the processor is configured for:  (1) storing, in the memory, information associated with each of one or more requests from the customer to conduct financial transactions with a merchant, the information comprising an amount of funds; (2) receiving a new request comprising a new amount of funds to conduct a financial transaction with the merchant; (3) in response to receiving the new request, retrieving a total amount of funds stored in the memory; (4) comparing a sum of the total amount of funds and the amount of funds in the new request with a pre-determined acceptable limit; and (5) in response to the sum exceeding the pre-determined acceptable limit, notifying one or more of the customer, a payment source associated with the customer, or the merchant that the pre-determined acceptable limit has been exceeded (Paulsen [0015]).  In a particular embodiment, the information stored in the memory further comprises a date on which each request was received by the merchant; and the processor is further configured for comparing the sum of the total amount of funds stored in the memory within a particular time period and the amount of funds in the new request with the pre-determined acceptable limit (Paulsen [0015]).  Paulsen fails to disclose:  determine whether a win amount satisfies one or more funds quarantine criteria, removing at least a portion of the win amount satisfying the one or more funds quarantine criteria from access by one or more wallets associated with a user account, storing the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account, setting a release time for the quarantined funds amount in the quarantine wallet, and performing a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time.
Donald discloses a system for regulating gambling and a smart card for use in the system which includes (a) identifying a person; (b) issuing a person with a smart card having clock means or clock reader means with the capability of determining a time period and having a purse associated with the clock or clock reader being able to limit an electronic value input and/or output from the purse on the smart card for a predefined period; (c) setting a maximum input and/or output limit for a predefined period; (d) providing one or more gaming venues having card readers able to interact with the smart cards; and (e) providing linkage to financial sources for electronically transferring verifiable funds to the smart card which are able to be selectively transferred to a gaming venue when the user wishes to undertake a gambling activity; whereby the person can use the smart card to undertake gambling at regulated gambling establishments and have the total amount of accessible funds limited throughout all the regulated gambling establishments for a set period (Donald [Abstract]).  An application is installed into a smart card chip which regulates the amount that can be deposited into the player's smart card purse and spent within any given month or other fixed period of time (Donald [0079]).  However, winnings do not affect the regulated maximum amount that may be deposited onto the regulated ABC smart card for gambling in any given month (Donald [0074]).  Thus, Donald fails to disclose determine whether a win amount satisfies one or more funds quarantine criteria, removing at least a portion of the win amount satisfying the one or more funds quarantine criteria from access by one or more wallets associated with a user account, storing the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account, setting a release time for the quarantined funds amount in the quarantine wallet, and performing a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time.
It is believed that many people lack self-control over their gambling behavior (Walker [0007]).  To curtail problem or compulsive gambling, some states, through legislation and/or regulation, now require casino operators to manage or consult "self-exclusion" lists of players who voluntarily wish to be banned from casino premises (Walker [0007]).  However, an ongoing need exists for additional tools that enable players and others to limit and/or manage gaming behavior (Walker [0007]).  Users and/or third parties (e.g., spouses, creditors, taxing authorities such as the Internal Revenue Service) may wish to designate, prior to a user's gambling experience, how specifically any resulting gambling winnings will be paid (to whom, in what amount, when) (Walker [0219]).  Often, a user has preconceived ideas about what to do with his winnings at a casino, or what to do when he wins, or loses (Walker [0219]).  Too often, a user leaves a casino wishing he had quit when he was up one hundred dollars ($100), or wishing he hadn't gone to the ATM a second time, etc. (Walker [0219]).  Therefore, a user may input rules that will govern his actions at the casino (Walker [0219]).  Remote from the emotions and pressures of the casino floor, the user will better be able to decide how to handle his money (Walker [0219]).  If rules have been registered in association with the user, and if any applicable conditions have been satisfied (e.g., a threshold number of wagers have been placed in a given period of time), the gaming machine and/or computer associated therewith may execute an appropriate action, such as by restricting the user’s ability to use, access or liquidate winnings (Walker [0341]-[0344]).  One set of rules a user and/or third party might input describes how the user will allocate winnings among various causes (Walker [0220]).  For example, the user and/or third party may wish to allocate two percent (2%) of winnings to pay for his hotel bill, three percent (3%) to pay for a credit card bill, ten percent (10%) to go into a gift fund for his wife, and three percent (3%) to go toward his child's college tuition (Walker [0220]). With these rules in place, the controller may set up multiple accounts for the user, and have the casino server automatically divert portions of the user's winnings to the designated accounts (Walker [0220]).  Walker fails to disclose storing the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account, setting a release time for the quarantined funds amount in the quarantine wallet, and performing a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time.
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715